DETAILED ACTION
The instant application having Application No. 17/361264 has a total of 21 claims pending in the application.  There are 3 independent claims and 18 dependent claims, all of which are ready for examination by the examiner.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 9 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 2, which depends from claim 1, recites the limitation “the second information” in line 3.  However, there is no previous recitation of any “second information” in either or claims 1 or 2.  Thus, there is insufficient antecedent basis for this limitation in the claim.

Claim 9, which depends from claim 8, recites the limitation “the second information” in line 3.  However, there is no previous recitation of any “second information” in either or claims 8 or 9.  Thus, there is insufficient antecedent basis for this limitation in the claim.

Claim 16, which depends from claim 15, recites the limitation “the second information” in line 3.  However, there is no previous recitation of any “second information” in either or claims 15 or 16.  Thus, there is insufficient antecedent basis for this limitation in the claim.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 2, 4-9, 11-16 and 18-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, 9, 12, 15 and 18 of U.S. Patent No. 11,051,341.  Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1, 2, 4-9, 11-16 and 18-21 of the present application are anticipated by claims 1, 4, 9, 12, 15 and 18 of U.S. Patent No. 11,051,341.

Present application:

1. A method for performing a random access in a terminal of a wireless communication system, the method comprising:

transmitting a random access preamble to a base station;

receiving a first message through a first channel from the base station;



determining that an identifier is used in the first message; and


in response to determining that the identifier is used in the first message, receiving a second message based on the first message, wherein the second message is received through a second channel from the base station.
US 11,051,341:

1. A method for performing a random access in a terminal of a wireless communication system, the method comprising:

transmitting a random access preamble to a base station;

receiving first information through a channel carrying downlink scheduling information, the first information being received from the base station;

determining that an identifier is used in the first information, wherein the identifier is associated with the random access; and

in response to determining that the identifier is used in the first information, obtaining second information using the first information, wherein the second information is received from the base station, the second information comprises a random access response in response to the random access preamble, and the second information is allocated to one or more downlink shared radio resources
2. The method of claim 1, wherein: the second message comprises a random access response for the terminal and an indicator which indicates that the second information comprises another random access response; and the random access response comprises first timing advance information for the terminal and the another random access response comprises second timing advance information for another terminal.
1. … the second information comprises an indicator which indicates that the second information comprises another random access response, and the random access response comprises first timing advance information for the terminal and the another random access response comprises second timing advance information for another terminal.
4. The method of claim 3, wherein the first channel is used to transmit downlink scheduling information, and the second channel is used to transmit data using shared radio resources.
1. … receiving first information through a channel carrying downlink scheduling information, … and the second information is allocated to one or more downlink shared radio resources
5. The method of claim 4, wherein the second message further comprises an index of the random access preamble and another identifier associated with the terminal.
4. The method of claim 2, wherein the second information comprises an index of the random access preamble and another scheduling identifier.
6. The method of claim 5, wherein the identifier is determined by the terminal at least based on when the random access preamble is transmitted and the identifier is determined by the terminal before receiving the first message.
1. … wherein: the identifier is determined based on a resource region for random access, the resource region being expressed in a frequency and a time
7. The method of claim 5, wherein the identifier is determined by the terminal based on a resource region for random access, the resource region being expressed in a frequency and a time, and the identifier is determined by the terminal before receiving the first message.
1. … wherein: the identifier is determined based on a resource region for random access, the resource region being expressed in a frequency and a time


Claims 8, 9, 11-16 and 18-21 are rejected based on claims 9, 12, 15 and 18 of U.S. Patent No. 11,051,341 based on similar reasoning as given above.

Claims 1, 8 and 15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 9,265,063.  Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1, 8 and 15 of the present application are anticipated by claim 1 of U.S. Patent No. 9,265,063.

Present application:

1. A method for performing a random access in a terminal of a wireless communication system, the method comprising:

transmitting a random access preamble to a base station;


receiving a first message through a first channel from the base station; determining that an identifier is used in the first message; and



in response to determining that the identifier is used in the first message, receiving a second message based on the first message, wherein the second message is received through a second channel from the base station.
US 9,265,063:

1. A method for performing random access in a terminal of a wireless communication system, the method comprising:

… transmitting the random access preamble indicated by the downlink data generation indication information to the base station; and

wherein the identifier is reserved and allocated among scheduling identifiers used in the wireless communication system, and received through a channel carrying downlink scheduling information

receiving a response for the random access from the base station, wherein the response is allocated to downlink-shared radio resource and transmitted from the base station, wherein the response for the random access is addressed using an identifier informing transmission of the response for the random access


Claims 8 and 15 are rejected based on claim 1 of U.S. Patent No. 9,265,063 based on similar reasoning as given above.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 8 and 15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lee et al. (US 2009/0196239) in view of Lindskog et al. (US 20019/0034466).

Regarding Claim 1, Lee teaches a method for performing a random access in a terminal of a wireless communication system, the method comprising:
transmitting a random access preamble to a base station (“the first UE (UE1) transmits its RACH preamble to the eNode-B at step S60” – See [0071]; The UE transmits a random access preamble);
receiving a first message through a first channel from the base station (“after transmitting the RACH preamble, the UE reads the DL-SCCH to receive response information” – See [0077]; “The DL-SCCH carries a variety of information, such as … location information related to frequency or time that indicates which DL-SCH data will be read by the UEs” – See [0078]; The UE receives a first message through the SCCH (first channel), wherein the first message carries location information for a second message); and
receiving a second message based on the first message, wherein the second message is received through a second channel from the base station (“The DL-SCCH carries a variety of information, such as a UE ID (Identifier) for indicating which one of UEs will receive the data, location information related to frequency or time that indicates which DL-SCH data will be read by the UEs, specific information required by UEs that desire to read the DL-SCH data, and decoding information. In this way, it can be recognized which one of UEs will receive specific DL-SCH data by means of the UE ID included in DL-SCCH” – See [0078]; “The first UE (UE1) and the second UE (UE2) read their unique response information over the same DL-SCH” – See [0080]; The UE receives the second message through the DL-SCH (second channel), wherein the location of the message in the DL-SCH is determined from the location information previously received in the first message).
Lee does not explicitly teach determining that an identifier is used in the first message, wherein the second message is received in response to determining that the identifier is used in the first message.
However, Lindskog teaches determining that an identifier is used in the first message, wherein the second message is received in response to determining that the identifier is used in the first message (“A UE ID (RNTI, Radio Network Temporary Identifier,) that identifies the UE for which the HS -SCCH information is intended is used as a scrambling of the HS -SCCH. When coding the HS -SCCH in Node-B, the UE ID is included using a CRC mechanism. The exact details are given in 3GPP 25.212. Upon reception of a HS -SCCH, a UE utilizes its ID to descramble the HS -SCCH to check whether HSDPA data is destined to the UE, i.e. if the HS -SCCH is successfully decoded” – See [0012]; “The UE decodes a HSDPA control channel, denoted HS-SCCH, and upon a successful CRC (Cyclic Redundancy Check) checksum, the UE continues to decode the HSDPA packet data channel, denoted HS-PDSCH, High Speed Physical Downlink Shared Channel” – See [0007]; The UE determines that its identifier (e.g., RNTI) is used in a first message in the SCCH.  In response to the UE determining that its identifier is used in first message, the UE acquires the corresponding second message in the downlink shared data channel).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Lee to determine that an identifier is used in the first message, wherein the second message is received in response to determining that the identifier is used in the first message since it is a well-known feature in the 3GPP specifications.  Accordingly, the UE can know that it is the intended recipient for a message when it successfully decodes/descrambles the signal using its identifier.

Claims 8 and 15 are rejected based on reasoning similar to Claim 1.

Allowable Subject Matter
Claims 2-7, 9-14 and 16-21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott M Sciacca whose telephone number is (571)270-1919. The examiner can normally be reached Monday thru Friday, 7:30 A.M. - 5:00 P.M. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Avellino can be reached on (571) 272-3905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT M SCIACCA/               Primary Examiner, Art Unit 2478